Notice of Pre-AIA  or AIA  Status 
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1. Claims 1-20 are presented for the examination. 
                                Continued Examination Under 37 CFR 1.114  2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/11/2022 has been entered. 

                                                           Double Patenting 
3. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 
4. Claims 1-20 are provisionally rejected under the judicially created doctrine of obviousness type double patenting as being unpatentable over claims 1-20 of copending Application No. 16/821,489. Although the conflicting claims are not identical, they are not patentably distinct from each other because both computer systems comprise substantially the same elements as described below: 
Application No. 16/821,489 teaches  execute a trigger service from an automation process(  automation process of an application; the processor is further configured to monitor, in relation to the robotic automation process, for an event or an activity associated with a trigger, page 1, ln 1-3) ; the processor and the memory further configured to execute a definition file or a configuration file(  a definition file, or a configuration file; page 1, ln 3-4) , and the processor configured to instruct, on a condition that the trigger is met or the trigger is expired, a robot executor to perform the event or the activity for the automation process(identify a match for the event or the activity associated with the trigger; and the processor is further configured to instruct, on a condition that the trigger is identified, a robot executor to initiate a process during the robotic automation process, page 1, ln 4-6)  .
The difference between the copending application and this case are  a definition file or a configuration file each having rules, for the trigger service, wherein the trigger service is configured to listen, based on the definition file or the configuration file, for a mouse event, a keyboard event, or an activity related to a trigger for the automation process.
                                   Claim Rejections - 35 USC § 103

 
5. Claims 1, 10, 19 are rejected under 35 U.S.C. 103 as being unpatentable over DAI (US 20180207802 A1) in view of Bataller (US 20170001308 A1).
 
As to claim 1, Dai teaches a processor and a memory configured to execute a trigger service (FIG. 1 is a system configuration diagram of a service robot system according to this Embodiment. The service robot system includes robots R1 and R2, a single-type task management server STS[a trigger service], a coordination-type task management server MTS[a trigger service], para[0038], ln 1-5/ The single-type task management server STS is a server configured to control a service providable by a single robot, para]0040], ln 1-3), wherein the trigger service is separate from an automation process( The network NW is configured to couple the robots R1 and R2, the single-type task management server STS[a trigger service], para[0041], ln 6-10); the processor and the memory further configured to execute a definition file or a configuration file, each having rules, for the trigger service( FIG. 5 is a configuration diagram of the trigger action configuration table 134. The trigger action configuration table 134 includes a plurality of table files [file] for each task. Each table file [file] is given a table file name 13401. Each table file [file] of the trigger action configuration table 134 stores therein a trigger number 13402, a trigger determination expression 13403[file], an action 13404[file], an action requirement capability 13405, an action parallel executability 13406, para [0056], ln 1-10/ When the trigger determination expression 13403 is determined to file] is executed by the action execution program 143. When the trigger determination expression 13403 is "true"[rule] as in the action having the trigger number of 2, it means that the trigger determination expression[rule] is always true, para[0059], ln 7-14), wherein the trigger service is configured to listen, based on the definition file or the configuration file, for an event or an activity related to a trigger for the automation process(In FIG. 5, the trigger determination expression of the first row[file] of which trigger number is 0[trigger] is "function_person approach detection (function execution robot ID, 10 meters)==detection". The expression "function_person approach detection ( )" is a function in the trigger determination program 144[trigger service] and is a trigger determination expression[definition file or the configuration file] for detecting that a person is approaching . The first argument "function execution robot ID" indicates the robot ID of the robot that executes the determination and the second argument "10 meters" is a threshold value of a distance for determining that a person is approaching, para [0133], ln 1-14/ The expression "function_target lock ( ) " is a function name of a function included in the action execution program 143. The argument "function execution robot ID" is the robot ID of the robot that executes the function, para0134], ln 1-5 / Fig. 5/ When the trigger determination expression[definition file or the configuration file]  is determined by the trigger determination program 144 [trigger service] to be “true”, the trigger determination program 144 [trigger service] returns a response that the trigger determination expression is true to the single-type task execution program 142. When the single-type task execution program 142 receives the response that the trigger determination expression is true, the single-type task execution program 142 causes the action execution program 143 to execute an action “function_target lock (function execution robot ID)”[ activity], para[0133], ln 21-35/ the trigger service is configured to listen, based on the definition file or the configuration file, for an event or an activity related to a trigger for the automation process since the trigger determination program 144[trigger service] is configured to allow the function_target lock[activity] to be executed based on the trigger determination expression[definition file or the configuration file] as described above ); and the processor configured to instruct, on a condition that the trigger is met, a robot executor to perform the event or the activity for the process( When the trigger determination expression is determined by the trigger determination program 144 to be "true", the trigger determination program 144 returns a response that the trigger determination expression is true[met] to the single-type task execution program 142. When the single-type task execution program 142 receives the response that the trigger determination expression is true, the single-type task execution program 142 causes the action execution program 143 to execute an action "function_target lock (function execution robot ID)", para[0133], ln 20-30/ the processing migrates to the last row of which trigger number is −1. The trigger determination expression of “function_main detect (function execution robot ID)==detection” is a determination expression for determining that the person that is the target of service is certainly seeking some kind of service from the robot when the determination expression is “true”[met]. When the trigger determination expression[definition file or the configuration file] is true, the action execution program 143 is caused to execute “function_greet (function execution robot ID[ robot])”[ activity]. As a result, the robot[robot] greets[perform] the person that is the target. For example, the robot asks the person, “hello, how can I help you?” An operation in which the single-type task management server STS causes the robot to execute a task, for example, the task t is described, para[0137]/ when the trigger condition is met, the robot performs activity such as lock, greet as described above ). 
Dai does not teach trigger service is configured to listen, based on the definition file or the configuration file, for a mouse an event, a keyboard event, on a condition that the trigger is met, a robot executor to perform the event or the activity for the automation process . However, Bataller teaches trigger service is configured to listen, for a mouse an event, a keyboard event, a robot executor to perform the event or the activity for the automation process (   determine the activities associated with a process, e.g., keystrokes, mouse clicks, or touchscreen touches( para[0004], ln 8-20/ The activity trigger engine 220 may trigger the activities [an event] in order according to the process definition[the definition file or the configuration file] . For example, the activity trigger engine 220 may first analyze the images for portions that match Snapshot X for a first activity and then analyze the images for portions that match Snapshot Y for a second activity after the first activity is completed. The activity trigger engine 220 may trigger an activity when conditions for triggering the activity are satisfied. For example, the conditions may be when a portion of an image of a display matches a snapshot associated with the activity or that a previous activity is completed, para [0044]/ The process 300 may include storing the process definition and later accessing the process definition[the definition file or the configuration file] and automatically instructing the robot to interact with a computer based on the activities and activity information indicated by the process definition, para[0060], ln 5-15),  the activity trigger engine 220 may provide triggers [an event] to the activity execution engine 230. For example, the activity trigger engine 220 may provide a trigger [an event] that indicates that a screen touch is to be performed, a key press is to be performed, a mouse click [a mouse an event] is to be performed, or a scene change is expected, para [0045]/  the system may determine erform] the process, para[0004], ln 8-14/ automatically instructing the robot to interact with the computer or the other computer based on the activities[event] and activity information indicated by the process definition includes identifying a portion of a screen shown on another display of the other computer that visually matches a snapshot indicated by the activity information for a particular activity and instructing the robot to provide an electronic signal to the other computer to receive a click on coordinates corresponding to the center of the portion of the screen that visually matches the snapshot, para[0008], ln 28-30/ a user may request that a robot automatically perform the process for generating a template e-mail in response to web form submissions, and in response, the image capturer 210 may begin obtaining images of a display of a computer, the activity trigger engine 220 may determine when an image includes a portion that matches[met] a snapshot associated with a first activity[event] of "Left" clicking[event] a "New e-mail" button indicated by the process definition, and the activity execution engine may instruct the robot 240 to move a physical robot arm to move[perform] a mouse until a mouse cursor is above the "New e-mail" button and click the "Left"[event] button, para[0060], ln 6-15/ Robot perform the activity in response the trigger event of mouse as described above ). 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Dai with Bataller to incorporate the feature of trigger service is configured to listen, based on the definition file or the configuration file, for a mouse an event, a keyboard event, on a condition that the trigger is met, a robot executor to perform the event or the activity for the automation process because this 
As to claims 10, 19, they are rejected for the same reasons as to claim 1 above.

 5. Claims 2, 3, 4, 5, 6, 11, 12, 13, 14, 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over DAI (US 20180207802 A1) in view of Bataller(US 20170001308 A1) and further in view of in view of Shukla (US 9817967 B1). 

As to claim 2, Shukla teaches a queue configured to manage requests for the robot executor in relation to the automation process (col 4, ln 10-20). It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Dai and Bataller with Shukla to incorporate the feature of a queue configured to manage requests for the robot executor in relation to the automation process because this facilitates a robot to execute access management tasks on a target system. 
As to claim 3, Shukla teaches the automation process automates an application on the computing device (col 5, ln 1-10).
 As to claim 4, Shukla teaches the automation process is utilized on another computing device (col 6, ln 60-67). 
As to claim 5, Shukla teaches the definition file or the configuration file is executed based on an instruction from an orchestrator (para [0059], ln 10-17). 
As to claim 6, Shukla teaches the trigger service utilizes a listen component to listen for the event or the activity related to the trigger (para [0047]). 
As to claims 11, 12, 13, 14, 15, 19, 20, they are rejected for the same reasons as to claims 2, 3, 5, 6 above.

 6. Claims 7, 16 are rejected under 35 U.S.C. 103 as being unpatentable over DAI (US 20180207802 A1) in view of Bataller (US 20170001308 A1) and further in view of Trossell (US 20030037046 A1). 

As to claim 7, Dai and Shukla do not teaches a windows component is utilized to register the trigger. However, Trossell teaches a windows component is utilized to register the trigger( the LVM 33 controls the robots 23 and 37 to make the same movements, para[0020], ln 1-10/ Resetting of the robot 23 is effected only by way of a reset command entered into the LVM 13 by way of the GUI 24, para[0016], ln 12-16).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Dai and Shukla with Trossell to incorporate the feature of a windows component is utilized to register the trigger because this allows plural hosts to connect to a robot of a single library via respective devices.
As to claim 16, it is rejected for the same reason 7 above. 

7. Claims 8, 9, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over DAI (US 20180207802 A1) in view of Bataller (US 20170001308 A1) and further in view of SZABO (US 20200346353 A1). 

As to claim 8, Dai and Bataller do not teach a selector is mapped to the definition file or the configuration file to push, to the computing device, an instruction to enable or disable the trigger. However, SZABO teaches a selector is mapped to the definition file or the configuration file to push, to the computing device, an instruction to enable or disable the trigger (mapping between actions and QoC levels (i.e., the categorization of actions in regard to their QoC level or the associated tagging of actions) as exemplarily described above may be predefined and stored in a database in the cloud computing domain 100C. Based on such a mapping, the action obtained in step S302 will be categorized in step S304 to determine the associated QoC level. The mapping may be generated based on one or more KPIs associated with the individual actions. As mentioned above, there exist actions for which a KPI can deteriorate compared to other actions without any negative impact on the performance of the robot cell 101 as a whole, para [0064]). 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Dai and Bataller with SZABO to incorporate the feature of a selector is mapped to the definition file or the configuration file to push, to the computing device, an instruction to enable or disable the trigger because this triggers a setting of at least one transmission parameter for a wireless transmission of a command pertaining to the action. 
As to claim 9, SZABO teaches the automation process is part of a package and the rules are related to the package (para [0074]) for the same reason as to claim 8 above. 
As to claims 17, 18, they are rejected for the same reasons as to claims 8, 9 above.                                                                                                  

                      Response to the argument: 

 
Response to the argument: 

8.	Applicant amendment filed on 01/11/2022 has been considered but they are not persuasive: 


Applicant argued in substance that : 
 (1) “ Although Dai discusses the general use of trigger conditions, there is no disclosure, teaching or suggestion in Dai of "listening, by the trigger service based on the definition file or the configuration file, for a mouse event, a keyboard event, or an activity related to a trigger for the automation process", and "instructing, by the computing device on a condition that the trigger is met or the trigger is expired, a 
  robot executor to perform the event or the activity for the automation process", as is recited in Applicant's amended independent claim 10. 

 
 
9.	 Examiner respectfully disagreed with Applicant's remarks:
               As to the point (1),  Claim recites trigger is met or trigger is expired. Therefore,  one of condition of trigger met or expired can be applied to the rejection.  Dai teaches ( In FIG. 5, the trigger determination expression of the first row[file] of which trigger number is 0[trigger] is "function_person approach detection (function execution robot ID, 10 meters)==detection". The expression "function_person approach detection ( )" is a function in the trigger determination program 144[trigger service] and is a trigger determination expression[definition file or the configuration file] for detecting that a person is approaching . The first argument "function execution robot ID" indicates the robot ID of the robot that executes  When the trigger determination expression[definition file or the configuration file]  is determined by the trigger determination program 144 [trigger service] to be “true”, the trigger determination program 144 [trigger service] returns a response that the trigger determination expression is true to the single-type task execution program 142. When the single-type task execution program 142 receives the response that the trigger determination expression is true, the single-type task execution program 142 causes the action execution program 143 to execute an action “function_target lock (function execution robot ID)”[ activity], para[0133], ln 21-35/ the trigger service is configured to listen, based on the definition file or the configuration file, for an event or an activity related to a trigger for the automation process since the trigger determination program 144[trigger service] is configured to allow the function_target lock[activity] to be executed based on the trigger determination expression[definition file or the configuration file] as described above ); and the processor configured to instruct, on a condition that the trigger is met, a robot executor to perform the event or the activity for the process( When the trigger determination expression is determined by the trigger determination program 144 to be "true", the trigger determination program 144 returns a response that the trigger determination expression is true[met] to the single-type task execution program 142. When the single-type task execution program 142 receives the response that the trigger determination expression is true, the single-type task execution program 142 causes the action execution program 143 to execute an action met]. When the trigger determination expression[definition file or the configuration file] is true, the action execution program 143 is caused to execute “function_greet (function execution robot ID[ robot])”[ activity]. As a result, the robot[robot] greets[perform] the person that is the target. For example, the robot asks the person, “hello, how can I help you?” An operation in which the single-type task management server STS causes the robot to execute a task, for example, the task t is described, para[0137]/ when the trigger condition is met, the robot performs activity such as lock, greet as described above ). 
In additional,  Bataller teaches determine the activities associated with a process, e.g., keystrokes, mouse clicks, or touchscreen touches( para[0004], ln 8-20/ The activity trigger engine 220 may trigger the activities [an event] in order according to the process definition[the definition file or the configuration file] . For example, the activity trigger engine 220 may first analyze the images for portions that match Snapshot X for a first activity and then analyze the images for portions that match Snapshot Y for a second activity after the first activity is completed. The activity trigger engine 220 may trigger an activity when conditions for triggering the activity are satisfied. For example, the conditions may be when a portion of an image of a display matches a snapshot associated with the activity or that a previous activity is completed, para [0044]/ The process 300 may include storing the process definition and later accessing the process definition[the definition file or the configuration file] and automatically instructing the an event] to the activity execution engine 230. For example, the activity trigger engine 220 may provide a trigger [an event] that indicates that a screen touch is to be performed, a key press is to be performed, a mouse click [a mouse an event] is to be performed, or a scene change is expected, para [0045]/  the system may determine the activities associated with a process, e.g., keystrokes, mouse clicks, or touchscreen touches. Based on the determined activities, the system may then cause a robot to interact with a computer to automatically repeat[perform] the process, para[0004], ln 8-14/ automatically instructing the robot to interact with the computer or the other computer based on the activities[event] and activity information indicated by the process definition includes identifying a portion of a screen shown on another display of the other computer that visually matches a snapshot indicated by the activity information for a particular activity and instructing the robot to provide an electronic signal to the other computer to receive a click on coordinates corresponding to the center of the portion of the screen that visually matches the snapshot, para[0008], ln 28-30/ a user may request that a robot automatically perform the process for generating a template e-mail in response to web form submissions, and in response, the image capturer 210 may begin obtaining images of a display of a computer, the activity trigger engine 220 may determine when an image includes a portion that matches[met] a snapshot associated with a first activity[event] of "Left" clicking[event] a "New e-mail" button indicated by the process definition, and the activity execution engine may instruct the robot 240 to move a physical robot arm to move[perform] a mouse until a mouse cursor is above the "New e-mail" button and click the "Left"[event] button, para[0060], ln 6-15/ Robot perform the activity in response the trigger event of mouse as described above ). 



                                            Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LeChi Truong whose telephone number is (571) 272-3767. The examiner can normally be reached on 10-8PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow, Dennis can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/LECHI TRUONG/            Primary Examiner, Art Unit 2194